Electronically Submitted
                                                                                            11/18/2015 5:11:10 PM
                                                                                         Gregg County District Clerk
                                                                                           By: Britnie Minor ,deputy


                                          NO. 44,604-A


JEFFREY MACDONALD,                               §             IN THE DISTRICTFILED
                                                                               COURTIN
         APPELLANT                                                          6th COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
VS.                                              §             188TH       11/19/2015
                                                                       JUDICIAL       10:24:34 AM
                                                                                 DISTRICT
                                                                                DEBBIE AUTREY
THE STATE OF TEXAS,                                                                 Clerk
          APPELLEE                               §             GREGG COUNTY, TEXAS


                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES JEFFREY MACDONALD, who was Defendant in the above styled and

numbered cause, by and through his counsel, EBB B. MOBLEY, the trial court having granted

permission to appeal, and files this notice that he wishes to appeal from the conviction to the Sixth

Court of Appeals on errors raised by written motion and ruled on before trial and on errors arising

during and subsequent to trial.

       Sentence was imposed on November17, 2015, and this written Notice of Appeal is filed with

the Clerk of this Court within 30 days of that date.


                                              Respectfully submitted,

                                              EBB B. MOBLEY
                                              Attorney at Law
                                              422 North Center Street-Lower Level
                                              P. O. Box 2309
                                              Longview, TX 75606
                                              Telephone: (903) 757-3331
                                              Facsimile: (903) 753-8289
                                              ebbmob@aol.com


                                              /s/ EBB B. MOBLEY
                                              EBB B. MOBLEY
                                              Attorney for Appellant
                                              State Bar License # 14238000
                                                                                                               Electronically Submitted
                                                    NO. 44,604-A                                               11/18/2015 5:11:10 PM
                                                                                                            Gregg County District Clerk
                                                                                                              By: Britnie Minor ,deputy
THE STATE OF TEXAS                                          §               IN THE DISTRICT COURT
VS.                                                         §               188TH JUDICIAL DISTRICT
JEFFREY MACDONALD                                           §               GREGG COUNTY, TEXAS

                                   DESIGNATION OF RECORD ON APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NOW the Defendant, JEFFREY MACDONALD, and submits this Designation of Record on Appeal,
and requests that the following items be contained in the record of this appeal:
         1.       A complete Reporter's Record of the trial of this cause, the voir dire examination of the jury, the final
                  argument of counsel, any pre-trial or post-trial hearings, or any other matters connected with this case
                  where the court reporter was present and transcribing the proceedings.
         2.       The indictment.
         3.       Any special pleas and motions of the Defendant and motions of the State.
         4.       Any written waivers.
         5.       Court's docket sheet.
         6.       Charge of Court on both guilt or innocence and punishment.
         7.       Any special requested charges submitted by the Defendant.
         8.       The verdict of the jury.
         9.       Court's Findings of Fact and Conclusions of Law.
         10.      Court's judgment and sentence.
         11.      Motions for New Trial.
         12.      Notice of Appeal.
         13.      Letter to court reporter requesting preparation of Reporter's Record.
         14.      Any notes from the jury and the Court's responses thereto.
         15.      All exhibits.
         16.      All juror information sheets and information on peremptory strikes.
         17.      Any other matter contained within the Court's files.
         18.      Any order appointing a visiting or retired Judge to preside on this case.
         19.      Any presentence investigation prepared for and used in this case.
         20.      Trial Court's Certification of Defendant's Right of Appeal.

         WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully requests that these matters be contained
within the record of this appeal.

                                                        Respectfully submitted,

                                                        EBB B. MOBLEY
                                                        Attorney at Law
                                                        422 North Center Street-Lower Level
                                                        P. O. Box 2309
                                                        Longview, TX 75606
                                                        Telephone: (903)757-3331
                                                        Facsimile: (903) 753-8289
                                                        ebbmob@aol.com

                                                        /s/ EBB B. MOBLEY
                                                        EBB B. MOBLEY
                                                        Attorney for JEFFREY MACDONALD
                                                        State Bar License # 14238000


                                           CERTIFICATE OF SERVICE
         I, the undersigned, hereby certify that a true and correct copy of the above and foregoing was forwarded to the
office of Zan Colson Brown, Assistant District Attorney, Gregg County Courthouse, 101 E. Methvin, Suite 333,
Longview, Texas 75601, on this the 18TH day of November, 2015, by efile.


                                                        /s/ EBB B. MOBLEY
                                                        EBB B. MOBLEY, Counsel for Defendant
                                                                                              Electronically Submitted
                                                                                              11/18/2015 5:11:10 PM
                                    EBB B. MOBLEY                                          Gregg County District Clerk
                                                                                             By: Britnie Minor ,deputy
                                      ATTORNEY AT LAW
                           422 NORTH CENTER STREET - LOWER LEVEL
                                         P. O. BOX 2309
                                   LONGVIEW, TEXAS 75606
                                   TELEPHONE: (903) 757-3331
                                       FAX: (903) 753-8289

November 18, 2015


Grelyn Freeman
Gregg County Court Reporter
188th Judicial District Court
101 East Methvin, Suite 408
Longview, Texas 75601


               RE:     Cause No. 44,604-A
                       State v. Jeffrey Macdonald

Dear Ms. Freeman:

        I have been appointed to represent the above Appellant on his appeal. I need a complete
Reporter’s Record of this case, including all pre-trial hearings, arguments of counsel, voir dire of the
jury, and any exhibits entered into the record.

       Thank you for your attention to this matter.


Very truly yours,

/s/ EBB B. MOBLEY

Ebb B. Mobley

/kk

cc:    Ms. Zan Colson Brown
       Gregg County Assistant District Attorney
       zan.brown@co.gregg.tx.us

       Ms. Barbara Duncan
       Gregg County District Clerk
       barbara.duncan@co.gregg.tx.us

       Mr. Jeffrey Macdonald
       Gregg County Jail
       101 East Methvin, Suite 635
       Longview, Texas 75601
       By U.S. Mail